ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_08_FR.txt.                                                                                                 591




                     OPINION INDIVIDUELLE DE Mme LA JUGE SEBUTINDE

                 [Traduction]

                     Deux bases de compétence invoquées par la Belgique — Conditions préalables
                 cumulatives à la compétence de la Cour fondées sur l’article 30, paragraphe 1, de
                 la convention contre la torture — Existence d’un différend concernant
                 l’interprétation ou l’application de la convention — Condition préalable suivant
                 laquelle le différend « ne peut pas être réglé par voie de négociation » n’ayant pas
                 été satisfaite — Conditions préalables de la demande d’arbitrage et de l’absence
                 d’accord des Parties sur l’organisation de l’arbitrage dans les six mois suivant la
                 date de cette demande n’ayant pas été satisfaites — La Cour ne pouvant connaître
                 du différend sur la base de l’article 30, paragraphe 1, de la convention
                 — Compétence découlant des déclarations des Parties faites au titre de l’article 36,
                 paragraphe 2, du Statut de la Cour — Différend relatif aux obligations du Sénégal
                 au titre de la convention relevant de la compétence de la Cour sur la base de
                 l’article 36, paragraphe 2, du Statut — Réserves des Parties à leurs déclarations
                 au titre de l’article 36, paragraphe 2, du Statut ne faisant pas obstacle à la
                 compétence de la Cour — Compétence de la Cour en vertu de l’article 36,
                 paragraphe 2, du Statut ne s’étendant pas aux allégations de manquement du
                 Sénégal à ses obligations autres que celles découlant de la convention.

                    1. J’ai voté en faveur du dispositif de l’arrêt, y compris du point 1, où
                 la Cour
                        « Dit qu’elle a compétence pour connaître du différend entre les
                      Parties concernant l’interprétation et l’application de l’article 6,
                      paragraphe 2, et de l’article 7, paragraphe 1, de la convention des
                      Nations Unies contre la torture et autres peines ou traitements cruels,
                      inhumains ou dégradants du 10 décembre 1984, dont le Royaume de
                      Belgique a saisi la Cour par requête déposée au Greffe le
                      19 février 2009. »
                   2. Cette décision repose sur le raisonnement et les conclusions de la
                 Cour qui sont énoncées dans la partie II de l’arrêt, en particulier les sui-
                 vantes :
                         « Etant donné qu’il a été satisfait aux conditions énoncées au para-
                      graphe 1 de l’article 30 de la convention contre la torture, la Cour
                      conclut qu’elle a compétence pour connaître du différend entre les
                      Parties concernant l’interprétation et l’application du paragraphe 2
                      de l’article 6 et du paragraphe 1 de l’article 7 de cet instrument.
                         Etant parvenue à cette conclusion, la Cour n’estime pas nécessaire
                      de rechercher si elle est également compétente pour connaître de ce
                      même différend sur le fondement des déclarations faites par les Par-
                      ties en vertu du paragraphe 2 de l’article 36 de son Statut. » (Arrêt,
                      par. 63.)

                                                                                                 173




6 CIJ1033.indb 343                                                                                      28/11/13 12:50

                      obligation de poursuivre ou d’extrader (op. ind. sebutinde) 592

                    3. Si je pense que la Cour a bien compétence pour connaître de la
                 requête de la Belgique dans la mesure indiquée dans l’arrêt, je me permets
                 d’observer que cette compétence ne peut découler que des déclarations
                 des Parties en vertu du paragraphe 2 de l’article 36 du Statut de la Cour,
                 et non des dispositions du paragraphe 1 de l’article 30 de la convention
                 contre la torture (ci‑après dénommée la « convention »). A cet égard, la
                 jurisprudence de la Cour montre que, en interprétant et en appliquant des
                 dispositions conventionnelles analogues à celles du paragraphe 1 de l’ar-
                 ticle 30 de la convention, la Cour a établi une norme de conformité. Après
                 mûre réflexion, je suis d’avis que, dans la présente affaire, les conditions
                 préalables de la négociation et de l’arbitrage n’ont pas été satisfaites et
                 que, partant, cette norme n’a pas été respectée. Voici mon analyse des
                 faits et de l’argumentation des Parties sur lesquelles je fonde la présente
                 opinion et mes conclusions à cet égard.


                       I. Compétence fondée sur le paragraphe 1 de l’article 30
                                 de la convention contre la torture

                    4. Pour établir la compétence de la Cour, la Belgique invoque, premiè-
                 rement, la clause compromissoire contenue au paragraphe 1 de l’article 30
                 de la convention et, deuxièmement, les déclarations faites par les Parties
                 en vertu du paragraphe 2 de l’article 36 du Statut de la Cour (mémoire de
                 la Belgique, annexe A.2).
                    5. Le Sénégal conteste la compétence de la Cour en vertu du paragraphe 1
                 de l’article 30 de la convention, ainsi que la recevabilité des demandes de la
                 Belgique. Il fait valoir, premièrement, qu’il n’existe pas de « différend » entre
                 les Parties au sujet duquel la Cour pourrait exercer sa compétence. Il affirme,
                 deuxièmement, que la requête de la Belgique doit être déclarée irrecevable
                 car celle‑ci n’a pas utilisé les voies de la « négociation » et de l’« arbitrage »
                 avant de saisir la Cour (contre‑mémoire du Sénégal, par. 121).
                    6. Il y a lieu de relever que, si le Sénégal considère que les demandes de la
                 Belgique sont « irrecevables » parce que celle‑ci n’aurait pas satisfait aux
                 conditions procédurales posées par le paragraphe 1 de l’article 30 de la
                 convention, cette objection est clairement liée à la compétence et doit donc
                 être examinée dans ce contexte (voir Activités armées sur le territoire du Congo
                 (nouvelle requête : 2002) (République démocratique du Congo c. Rwanda),
                 compétence et recevabilité, arrêt, C.I.J. Recueil 2006, p. 39‑40, par. 88).
                    7. Dans son ordonnance du 28 mai 2009, la Cour a considéré qu’elle
                 avait compétence prima facie en vertu de l’article 30 de la convention
                 (Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
                 c. Sénégal), mesures conservatoires, ordonnance du 28 mai 2009,
                 C.I.J. Recueil 2009, p. 151, par. 53). Elle a également conclu qu’il n’y
                 avait dès lors « pas lieu de rechercher, à ce stade de la procédure, si les
                 déclarations faites par les Parties en vertu du paragraphe 2 de l’article 36
                 du Statut pourraient également fonder, prima facie, la compétence de la

                                                                                               174




6 CIJ1033.indb 345                                                                                    28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. sebutinde) 593

                 Cour pour connaître de l’affaire » (C.I.J. Recueil 2009, p. 151, par. 54).
                 Elle a cependant considéré que cette conclusion provisoire ne préjugeait
                 en rien de sa décision finale sur le point de savoir si elle avait compétence
                 pour connaître du fond de l’affaire (ibid., p. 155, par. 74).
                   8. Aux termes du paragraphe 1 de l’article 30 de la convention :
                        « Tout différend entre deux ou plus des Etats parties concernant
                     l’interprétation ou l’application de la présente convention qui ne
                     peut pas être réglé par voie de négociation est soumis à l’arbitrage à
                     la demande de l’un d’entre eux. Si, dans les six mois qui suivent la
                     date de la demande d’arbitrage, les parties ne parviennent pas à se
                     mettre d’accord sur l’organisation de l’arbitrage, l’une quelconque
                     d’entre elles peut soumettre le différend à la Cour internationale de
                     Justice en déposant une requête conformément au Statut de la
                     Cour. »
                 Tant le Sénégal que la Belgique sont parties à la convention, qui les lie
                 depuis le 26 août 1987 et le 25 juillet 1999, respectivement. Aucune des
                 Parties n’a formulé de réserve ou de déclaration ayant trait à la compé-
                 tence de la Cour en vertu de l’article 30.
                    9. Le libellé du paragraphe 1 de l’article 30 fait clairement apparaître
                 que la compétence de la Cour sur cette base est subordonnée à quatre
                 conditions. Premièrement, un différend doit avoir existé entre les Parties
                 concernant l’interprétation ou l’application de la convention (voir aussi
                 Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
                 c. Sénégal), mesures conservatoires, ordonnance du 28 mai 2009,
                 C.I.J. Recueil 2009, p. 148‑149, par. 46). Deuxièmement, les Parties ne sont
                 pas parvenues à régler le différend par voie de négociation (voir aussi ibid.,
                 p. 149‑150, par. 49). Troisièmement, en l’absence de règlement par voie de
                 négociation, l’une des Parties doit avoir demandé que le différend soit sou-
                 mis à l’arbitrage. Enfin, il faut que les Parties ne soient pas parvenues à se
                 mettre d’accord sur l’organisation de l’arbitrage dans les six mois qui
                 suivent la date de cette demande (voir aussi ibid., p. 150, par. 51). Comme
                 la Cour l’a confirmé à propos d’une clause compromissoire analogue, ces
                 conditions sont cumulatives (Activités armées sur le territoire du Congo
                 (nouvelle requête : 2002) (République démocratique du Congo c. Rwanda),
                 compétence et recevabilité, arrêt, C.I.J. Recueil 2006, p. 38‑39, par. 87). Un
                 examen des faits en l’espèce montre clairement que les conditions susmen-
                 tionnées n’étaient pas toutes satisfaites au moment du dépôt de la requête,
                 comme l’exige le paragraphe 1 de l’article 30 de la convention.

                            A. Existait-il un différend entre les Parties concernant
                 l’interprétation ou l’application de la convention au moment où la Belgique
                                    a déposé sa requête le 19 février 2009 ?
                    10. Pour ce qui est de la première condition, je souscris entièrement à
                 l’analyse des faits à laquelle la Cour a procédé, ainsi qu’aux constatations
                 et conclusions de cette dernière selon lesquelles, « au moment du dépôt de

                                                                                           175




6 CIJ1033.indb 347                                                                                28/11/13 12:50

                       obligation de poursuivre ou d’extrader (op. ind. sebutinde) 594

                 la requête, il avait été mis fin à tout différend ayant pu exister entre les
                 Parties au sujet de l’interprétation ou de l’application du paragraphe 2 de
                 l’article 5 de la convention », et, dès lors, la Cour « n’a pas compétence
                 pour statuer sur la demande de la Belgique relative à l’obligation décou-
                 lant du paragraphe 2 de l’article 5 » (arrêt, par. 48). Je suis également
                 d’accord avec l’analyse des faits à laquelle la Cour a procédé et avec ses
                 conclusions concernant la demande de la Belgique en vertu du para-
                 graphe 2 de l’article 6 et du paragraphe 1 de l’article 7 :
                          « Etant donné que les demandes de la Belgique fondées sur l’inter-
                       prétation et l’application de l’article 6, paragraphe 2, et de l’article 7,
                       paragraphe 1, de la convention se sont heurtées à l’opposition mani-
                       feste du Sénégal, la Cour considère qu’un différend existait au
                       moment du dépôt de la requête. La Cour constate que ce différend
                       existe toujours. » (Ibid., par. 52.)

                     B. Le différend entre la Belgique et le Sénégal n’était-il pas susceptible
                                      de règlement par voie de négociation ?
                    11. Pour ce qui est de la deuxième condition, la Belgique soutient que,
                 en dépit de plusieurs échanges diplomatiques avec le Sénégal visant à
                 demander à ce dernier de poursuivre M. Habré pour des actes de torture
                 allégués ou, à défaut, de l’extrader vers son territoire, le Sénégal n’a pas
                 « initié ou cherché à prolonger les négociations », si bien que le différend
                 « ne pouvait pas être réglé par la négociation » (mémoire de la Belgique,
                 par. 3.22). De l’avis de la Belgique, les négociations qui ont débuté en
                 novembre 2005 s’étaient avérées vaines en juin 2006 (ibid., par. 3.18‑3.21),
                 ce que la Belgique a expressément fait savoir au Sénégal dans sa note
                 verbale du 20 juin 2006 (ibid., annexe B.11).
                    12. Le Sénégal soutient qu’il n’y a jamais eu de négociation entre les
                 Parties au sens du paragraphe 1 de l’article 30 de la convention, puisqu’il
                 « n’y a jamais eu d’offre de négocier [de la part de la Belgique] ; ou
                 d’échanges caractéristiques d’une négociation diplomatique » (contre‑­
                 mémoire du Sénégal, par. 121 et 190). Le Sénégal affirme que la Belgique
                 a manqué à son devoir de négocier dans la mesure où ses échanges diplo-
                 matiques consistaient en questions d’ordre général visant à obtenir des
                 informations factuelles concernant le statut des poursuites ou les plans du
                 Gouvernement sénégalais dans l’affaire de M. Habré, questions aux-
                 quelles le Sénégal a toujours répondu (ibid., par. 190, 195, 200 et 204).

                    13. Conformément à la jurisprudence constante de la Cour et de sa
                 devancière, l’exigence qu’un différend ne puisse « être réglé entre les parties
                 par voie de négociation » n’est satisfaite que lorsqu’il y a eu véritablement
                 tentative de négociation entre les parties en vue de le résoudre, ou que ces
                 négociations ont échoué, sont devenues vaines ou ont abouti à une impasse
                 (voir Application de la convention internationale sur l’élimination de toutes
                 les formes de discrimination raciale (Géorgie c. Fédération de Russie), excep-

                                                                                              176




6 CIJ1033.indb 349                                                                                   28/11/13 12:50

                      obligation de poursuivre ou d’extrader (op. ind. sebutinde) 595

                 tions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 133, par. 159, citant des
                 affaires précédentes). La Cour a précisé que les négociations se distinguaient
                 de « simples protestations ou contestations » et « impliqu[aient], à tout le
                 moins, que l’une des parties tente vraiment d’ouvrir le débat avec l’autre
                 partie en vue de régler le différend » (ibid., p. 132, par. 157).
                    14. S’agissant du fond des négociations envisagées dans ce cadre, la
                 Cour a indiqué que « l’absence de référence expresse à l’instrument perti-
                 nent n’interdisait pas d’en invoquer la clause compromissoire pour fonder
                 sa compétence » (ibid., p. 133, par. 161), et que ladite négociation devait,
                 à tout le moins, « porter sur l’objet de l’instrument qui la renferme »
                 (ibid.).
                    15. Enfin, l’obligation de négocier entraîne une obligation non seule-
                 ment d’entamer des négociations « mais encore de les poursuivre autant
                 que possible en vue d’arriver à des accords [même si] [une obligation] de
                 négocier n’implique pas [celle] de s’entendre » (ibid., p. 132‑133, par. 158,
                 citant des affaires précédentes).
                    16. Compte tenu de la norme susmentionnée, il y a lieu de rechercher
                 si les faits dont la Cour est saisie démontrent : a) que la Belgique a vérita-
                 blement tenté d’engager des négociations avec le Sénégal et, dans ce cas,
                 si elle les a poursuivies autant que possible en vue de régler le différend
                 entre les Parties ; et b) que ces négociations avaient échoué avant que la
                 Belgique ne dépose sa requête au Greffe de la Cour le 19 février 2009 (voir
                 aussi ibid., p. 134, par. 162). Les échanges diplomatiques qui figurent dans
                 le dossier montrent que le différend entre les Parties a commencé, au plus
                 tôt, à la fin 2005, lorsque la Belgique a, pour la première fois, demandé au
                 Sénégal d’extrader M. Habré.
                    17. Dans sa note verbale du 11 janvier 2006 (mémoire de la Belgique,
                 annexe B.7), la Belgique a indiqué qu’elle fournissait des précisions au
                 Sénégal concernant sa demande d’extradition du 22 septembre 2005
                 « dans le cadre de la procédure de négociation prévue par l’article 30 de la
                 [convention] ». Dans sa note verbale du 9 mars 2006 (ibid., annexe B.8), la
                 Belgique observait ce qui suit :
                         « Considérant que la procédure de négociation relative à la
                      demande d’extradition en cause de M. Hissène Habré, en application
                      de l’article 30 de la convention … est en cours, la Belgique rappelle
                      qu’elle interprète les dispositions des articles 4, 5.1 c), 5.2, 7.1, 8.1,
                      8.2, 8.4 et 9.1 de la [convention] comme prévoyant l’obligation pour
                      l’Etat sur le territoire duquel est trouvé l’auteur présumé d’une
                      infraction visée à l’article 4 de la [convention] de l’extrader à défaut
                      de l’avoir jugé sur la base des incriminations visées audit article.
                         En conséquence, la Belgique serait reconnaissante au Gouverne-
                      ment sénégalais de bien vouloir lui faire savoir si sa décision de
                      transmettre l’affaire Hissène Habré à l’Union africaine doit être
                      interprétée comme signifiant que les autorités sénégalaises n’ont plus
                      l’intention de l’extrader vers la Belgique ni de le faire juger par leurs
                      autorités judiciaires compétentes. »

                                                                                              177




6 CIJ1033.indb 351                                                                                   28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. sebutinde) 596

                    18. Deux mois plus tard, dans sa note verbale du 4 mai 2006 (mémoire
                 de la Belgique, annexe B.9), la Belgique s’est déclarée préoccupée par
                 l’absence de réaction officielle du Sénégal à ses notes diplomatiques précé-
                 dentes. Elle a réitéré son interprétation de l’article 7 de la convention, qui,
                 pour elle, prévoit « l’obligation pour l’Etat sur le territoire duquel est
                 trouvé l’auteur présumé de l’extrader à défaut de l’avoir jugé », et a souli-
                 gné qu’une « controverse non résolue au sujet de cette interprétation
                 entraînerait un recours à la procédure d’arbitrage prévue à l’article 30 de
                 la [convention] ». Dans une note verbale du 9 mai 2006 (ibid., annexe B.10),
                 le Sénégal a considéré qu’il avait répondu à la Belgique au sujet de la
                 demande d’extradition dans ses notes précédentes et indiqué que, en
                 transférant le cas Habré à l’Union africaine, il « se conform[ait] à l’esprit
                 du principe « aut dedere aut punire » ». Il a également évoqué « l’éventua-
                 lité d’un recours de la Belgique à la procédure d’arbitrage prévue à l’ar-
                 ticle 30 de la convention ». Dans sa réponse à une note verbale du
                 20 juin 2006 (ibid., annexe B.11), la Belgique, considérant que le Sénégal
                 avait reconnu que ces échanges diplomatiques s’inscrivaient dans le cadre
                 de la négociation en vertu de l’article 30 de la convention, et rappelant
                 qu’elle avait souhaité engager des négociations avec lui au sujet de son
                 interprétation de la convention, a fait observer que « la tentative de négo-
                 ciation entamée avec le Sénégal … n’a[vait] pas abouti ».
                    19. A mon sens, ces échanges diplomatiques montrent que la Belgique
                 a réellement tenté de négocier avec le Sénégal la question du respect par
                 ce dernier de ses obligations de fond au titre de la convention. Il n’est
                 toutefois pas certain que, en juin 2006, la Belgique ait en fait poursuivi ces
                 négociations aussi loin que possible en vue de régler le différend, d’autant
                 qu’il s’était écoulé peu de temps depuis la première référence de la Bel-
                 gique à des négociations en janvier 2006 et que seules quelques notes
                 avaient été échangées entre les Parties durant cette période. A ce propos,
                 il y a lieu de rappeler que la brièveté des échanges diplomatiques entre
                 les Parties dans le cadre de la négociation ne signifie pas per se que celles‑ci
                 ont échoué ou se sont trouvées dans une impasse, comme l’a relevé
                 la Cour permanente de Justice internationale en l’affaire Concessions
                 Mavrommatis en Palestine :
                         « Une négociation ne suppose pas toujours et nécessairement une
                      série plus ou moins longue de notes et de dépêches ; ce peut être assez
                      qu’une conversation ait été entamée ; cette conversation a pu être très
                      courte : tel est le cas si elle a rencontré un point mort, si elle s’est
                      heurtée finalement à un non possumus ou à un non volumus péremp-
                      toire de l’une des Parties et qu’ainsi il est apparu avec évidence que
                      le différend n’est pas susceptible d’être réglé par une négociation diplo-
                      matique. » (Concessions Mavrommatis en Palestine, arrêt no 2, 1924,
                      C.P.J.I. série A no 2, p. 13 ; les italiques sont dans l’original.)
                    20. Tel fut le cas en l’affaire concernant le Personnel diplomatique et
                 consulaire des Etats‑Unis à Téhéran, dans laquelle les tentatives faites par
                 les Etats‑Unis pour négocier avec l’Iran se sont heurtées à un refus total

                                                                                             178




6 CIJ1033.indb 353                                                                                  28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. sebutinde) 597

                 du Gouvernement iranien d’ouvrir toute discussion sur la question ou
                 d’entrer en contact avec des représentants des Etats‑Unis, conduisant la
                 Cour à conclure, en dépit de la très courte période qui s’était écoulée
                 entre le début du différend et la date de la requête, que ce différend « ne
                 pouvait pas être réglé d’une manière satisfaisante par la voie diploma-
                 tique » au sens de la clause juridictionnelle pertinente (Personnel diploma-
                 tique et consulaire des Etats‑Unis à Téhéran (Etats‑Unis d’Amérique
                 c. Iran), arrêt, C.I.J. Recueil 1980, p. 15, par. 26, et p. 27, par. 51).
                    21. La situation en la présente affaire n’est toutefois pas comparable.
                 Même si elle n’a pas été immédiate, la réponse du Sénégal aux notes de la
                 Belgique du 11 juin, du 9 mars et du 4 mai 2006 ne peut guère être inter-
                 prétée comme un refus de discuter de la question du respect par ce pays
                 de ses obligations au titre de la convention, ou comme l’expression d’une
                 position à cet égard qui pourrait être considérée comme irréconciliable
                 avec les demandes de la Belgique. Bien au contraire, dans sa note verbale
                 du 9 juin 2006, le Sénégal a simplement précisé, en réponse à la question
                 de la Belgique, que ses instances judicaires s’étaient déclarées incompé-
                 tentes pour connaître de la demande d’extradition de la Belgique et que,
                 à son avis, il avait déjà agi « conformé[ment] à l’esprit du principe
                 « aut dedere aut judicare » » en ayant porté l’affaire Habré devant l’Union
                 africaine aux fins d’une recommandation sur les mesures à prendre à cet
                 égard. Si cette déclaration prouve l’existence d’un différend entre les Par-
                 ties quant au respect par le Sénégal de ses obligations au titre de la
                 convention, elle ne démontre pas, à mon sens, l’échec ou la rupture des
                 négociations sur la question.
                    22. En outre, la note verbale du 20 juin 2006, dans laquelle la Belgique
                 déclarait que la négociation « n’a[vait] pas abouti », a été suivie de nou-
                 veaux échanges diplomatiques entre les Parties indiquant que la Belgique
                 continuait néanmoins de facto de négocier avec le Sénégal en vue de régler
                 le différend, notamment en se disant prête à aider ce pays à poursuivre
                 lui‑même M. Habré dans la mesure où ces poursuites étaient engagées
                 dans des délais raisonnables (notes verbales de la Belgique du 8 mai 2007
                 (mémoire de la Belgique, annexe B.14) et du 2 décembre 2008 (ibid.,
                 annexe B.16)). Il convient de relever que dans sa dernière note verbale
                 avant le dépôt de la requête, datée du 2 décembre 2008 (ibid., annexe B.16),
                 la Belgique s’est contentée de relever que le Sénégal avait modifié sa légis-
                 lation, ce qui permettait à ses instances judiciaires de poursuivre
                 M. Habré, et a réitéré son offre de coopération judiciaire dans cette
                 affaire.
                    23. A mon avis, les échanges diplomatiques entre les Parties indiquent
                 que les négociations sur les points en litige se sont poursuivies jusqu’en
                 décembre 2008 et ne peuvent être considérées comme ayant échoué en
                 juin 2006, non plus, du reste, qu’avant le 19 février 2009, date du dépôt de
                 la requête de la Belgique. A cet égard, je me permets d’exprimer mon
                 désaccord avec les constatations et conclusions de la Cour selon lesquelles
                 « il a été satisfait à la condition énoncée au paragraphe 1 de l’article 30 de
                 la convention suivant laquelle le différend ne peut pas être réglé par voie

                                                                                           179




6 CIJ1033.indb 355                                                                                28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. sebutinde) 598

                 de négociation » (arrêt, par. 59). Voilà qui m’amène à la troisième condi-
                 tion, autrement dit à la question de savoir si l’une ou l’autre des Parties a
                 demandé que l’affaire soit soumise à l’arbitrage comme moyen de régler le
                 différend.

                        C. La Belgique a‑t‑elle demandé que le différend soit soumis
                                               à l’arbitrage ?
                    24. La Belgique soutient qu’elle a annoncé la possibilité de recourir à
                 l’arbitrage dans sa note verbale du 4 mai 2006 et que le Sénégal a pris acte
                 de cette éventualité dans sa note verbale du 9 mai 2006 (mémoire de la
                 Belgique, par. 3.23 ; CR 2012/2, p. 27, par. 34, et p. 61, par. 49). La Bel-
                 gique ajoute qu’elle a demandé formellement le recours à la procédure
                 d’arbitrage selon des modalités à convenir d’un commun accord dans sa
                 note verbale du 20 juin 2006 et de nouveau dans sa note verbale du
                 8 mai 2007, mais que cette demande est « restée sans réponse » de la part
                 du Sénégal, que ce soit dans les six mois qui ont suivi ou ultérieurement
                 (mémoire de la Belgique, par. 3.23‑3.28). En réponse à une question d’un
                 membre de la Cour concernant l’interprétation de la clause d’arbitrage
                 énoncée au paragraphe 1 de l’article 30 de la convention, la Belgique a
                 indiqué qu’à son avis les Parties devaient être considérées comme n’étant
                 pas parvenues dans le délai imparti à s’entendre sur l’organisation de l’ar-
                 bitrage « si, pour quelque raison que ce soit, ce délai expir[ait] sans qu’un
                 accord ait été conclu » (CR 2012/6, p. 39, par. 11). Pour la Belgique, rien
                 dans le texte du paragraphe 1 de l’article 30 n’imposait qu’un Etat deman-
                 dant à soumettre un différend à l’arbitrage formule aussi des propositions
                 au sujet de tout autre aspect de l’organisation ou du calendrier de l’arbi-
                 trage (ibid., p. 40, par. 14).
                    25. En réponse, le Sénégal fait valoir que les critères exigeant que l’une
                 des Parties demande un arbitrage ainsi que l’expiration d’une période de
                 six mois sans que les Parties parviennent à un accord sur l’organisation de
                 l’arbitrage n’ont pas été satisfaits (contre‑mémoire du Sénégal, par. 121
                 et 214). Il affirme que la Belgique n’a fait qu’une référence « évasive » à
                 l’arbitrage dans sa note verbale du 20 juin 2006, qui ne saurait être consi-
                 dérée comme une proposition d’arbitrage claire et formelle à laquelle le
                 Sénégal aurait pu répondre afin de satisfaire aux exigences du para-
                 graphe 1 de l’article 30 de la convention (ibid., par. 207‑210).

                   26. Dans l’affaire concernant les Activités armées sur le territoire du
                 Congo (nouvelle requête : 2002) (République démocratique du Congo c.
                 Rwanda), la Cour, interprétant une clause compromissoire analogue
                 contenue dans l’article 29 de la convention sur l’élimination de toutes les
                 formes de discrimination à l’égard des femmes, a fait observer ce qui suit :
                       « [L]’absence d’accord entre les Parties sur l’organisation d’un
                     arbitrage ne peut en effet se présumer. L’existence d’un tel désaccord
                     ne peut résulter que d’une proposition d’arbitrage faite par le deman-

                                                                                          180




6 CIJ1033.indb 357                                                                               28/11/13 12:50

                      obligation de poursuivre ou d’extrader (op. ind. sebutinde) 599

                      deur et restée sans réponse de la part du défendeur ou suivie de l’ex-
                      pression par celui‑ci de son intention de ne pas l’accepter. » (Com­-
                      pétence et recevabilité, arrêt, C.I.J. Recueil 2006, p. 41, par. 92.)
                   27. Dans la présente affaire, la Belgique mentionne pour la première
                 fois la possibilité d’un arbitrage dans sa note verbale du 4 mai 2006 :
                         « Comme signalé dans sa dernière démarche du 10 mars 2006, la
                      Belgique interprète l’article 7 de la convention contre la torture
                      comme prévoyant l’obligation pour l’Etat sur le territoire duquel est
                      trouvé l’auteur présumé de l’extrader à défaut de l’avoir jugé.
                         Une controverse non résolue au sujet de cette interprétation entraîne-
                      rait un recours à la procédure d’arbitrage prévue à l’article 30 de la
                      [convention].
                         Compte tenu de la volonté déjà exprimée par le Sénégal de partici-
                      per à l’effort de lutte contre l’impunité des crimes les plus graves tels
                      que ceux reprochés à M. Hissène Habré, la Belgique se permet d’in-
                      sister encore pour que le Sénégal respecte les obligations découlant
                      de la [convention] et réponde dans ce sens à la requête des autorités
                      belges. » (Les italiques sont de moi.)
                   Cinq jours plus tard, dans sa note verbale du 9 mai 2006, le Sénégal a
                 répondu notamment ce qui suit :
                     « 2. S’agissant de l’interprétation de l’article 7 de la [convention],
                          l’ambassade retient que, en transférant le cas Hissène Habré à
                          l’Union africaine, le Sénégal, pour ne pas créer une impasse juri-
                          dique, se conforme à l’esprit du principe « aut dedere aut
                          punire » dont le but essentiel est de s’assurer qu’aucun tortion-
                          naire ne puisse échapper à la justice en se rendant dans un autre
                          pays.
                       3. En portant cette affaire au niveau continental le plus élevé, le Séné-
                          gal, tout en respectant la séparation des pouvoirs et l’indépen-
                          dance de ses instances judiciaires, vient ainsi d’ouvrir, à travers
                          toute l’Afrique, de nouvelles perspectives pour la défense des
                          droits de l’homme et la lutte contre l’impunité.
                       4. Quant à l’éventualité d’un recours de la Belgique à la procédure
                          d’arbitrage prévue à l’article 30 de la [convention], l’ambassade ne
                          peut qu’en prendre acte en réaffirmant l’attachement du Sénégal
                          aux excellentes relations de coopération existant entre les deux
                          pays et à la lutte contre l’impunité. (Les italiques sont de moi.) »

                    28. Prise à la lettre, la note verbale de la Belgique du 4 mai 2006 ne
                 peut être considérée comme « une demande de soumettre le différend à
                 l’arbitrage » au sens du paragraphe 1 de l’article 30 de la convention. A
                 mon avis, cet échange diplomatique visait à prévenir le Sénégal que, si le
                 différend demeurait non réglé, la Belgique se réservait le droit de le sou-
                 mettre à l’arbitrage à l’avenir, en vertu du paragraphe 1 de l’article 30 de

                                                                                            181




6 CIJ1033.indb 359                                                                                 28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. sebutinde) 600

                 la convention. D’ailleurs, c’est ainsi que le Sénégal semble l’avoir inter-
                 prété, se contentant de prendre acte de cette perspective. La réaction du
                 Sénégal à cet égard ne peut être décrite comme « une absence de réponse »
                 ou « un refus d’une demande d’arbitrage » au sens de la jurisprudence
                 constante.
                    29. A mon sens, c’est dans sa note verbale du 20 juin 2006 que la Bel-
                 gique a été le plus proche de demander directement au Sénégal le recours
                 à l’arbitrage :
                        « Tout en réaffirmant au Sénégal son attachement aux excellentes
                     relations qui régissent les rapports entre les deux pays, et tout en
                     suivant avec intérêt l’action menée par l’Union africaine dans le
                     cadre de la lutte contre l’impunité, la Belgique se doit de constater
                     que la tentative de négociation entamée avec le Sénégal en
                     novembre 2005 n’a pas abouti et, conformément au paragraphe 1 de
                     l’article 30 de la convention, demande en conséquence au Sénégal de
                     soumettre le différend à l’arbitrage suivant des modalités à convenir
                     d’un commun accord. »
                    La déclaration susmentionnée pose la question de savoir si, en vertu du
                 paragraphe 1 de l’article 30 de la convention, la Belgique, en transférant
                 au Sénégal la charge de soumettre le différend à l’arbitrage au lieu de
                 prendre elle‑même cette initiative, peut être considérée comme ayant
                 « demandé l’arbitrage ». Je doute que ce soit le cas. Néanmoins, le Sénégal
                 n’a répondu à la demande de la Belgique ni dans le délai de six mois
                 prévu, ni ultérieurement, et la Cour est peut‑être en droit d’interpréter
                 son silence comme « l’absence de toute réponse de la part de l’Etat auquel
                 la demande d’arbitrage a été adressée » (arrêt, par. 61).
                    30. Quoi qu’il en soit, compte tenu de ma conclusion précédente, à
                 savoir que ni la Belgique ni le Sénégal n’ont poursuivi les négociations
                 concernant le différend autant qu’ils l’auraient pu avant de conclure à
                 leur échec, et du caractère cumulatif des exigences procédurales de la
                 négociation et de l’arbitrage en vertu du paragraphe 1 de l’article 30 de la
                 convention, je ne suis pas convaincue, après mûre réflexion, que les condi-
                 tions préalables devant être satisfaites pour que la Cour ait compétence
                 soient pleinement réunies.
                    31. En conséquence, je suis d’avis que, les exigences procédurales énon-
                 cées au paragraphe 1 de l’article 30 de la convention n’ayant pas été satis-
                 faites à la date du dépôt de la requête le 19 février 2009, la Cour ne peut
                 connaître du différend entre les Parties concernant l’interprétation et l’ap-
                 plication de l’article 6, paragraphe 2, et de l’article 7, paragraphe 1, de la
                 convention sur la base de l’article 30, paragraphe 1, de cet instrument.
                 Cela m’amène à la question de savoir si, n’étant pas compétente au titre
                 du paragraphe 1 de l’article 30 de la convention, la Cour peut connaître
                 du différend sur le fondement des déclarations faites par les Parties en
                 vertu du paragraphe 2 de l’article 36 de son Statut. C’est un point que la
                 Cour n’a pas examiné, ses constatations l’ayant conduite à conclure qu’il
                 n’était pas nécessaire de le faire (ibid., par. 63).

                                                                                           182




6 CIJ1033.indb 361                                                                                28/11/13 12:50

                       obligation de poursuivre ou d’extrader (op. ind. sebutinde) 601

                       II. Compétence fondée sur les déclarations par lesquelles
                       les Parties reconnaissent comme obligatoire la juridiction
                     de la Cour en vertu du paragraphe 2 de l’article 36 du Statut
                                               de la Cour

                    32. La Belgique s’est efforcée de fonder la compétence de la Cour sur
                 les déclarations par lesquelles les Parties reconnaissent comme obligatoire
                 la compétence de la Cour en vertu du paragraphe 2 de l’article 36 du Sta-
                 tut de la Cour, dont le texte est reproduit dans l’arrêt (par. 42).
                    33. La déclaration de la Belgique, en vigueur depuis le 17 juin 1958,
                 s’applique aux « différends d’ordre juridique nés après le 13 juillet 1948 au
                 sujet de situations ou de faits postérieurs à cette date, sauf le cas où les
                 parties auraient convenu ou conviendraient d’avoir recours à un autre
                 mode de règlement pacifique » (arrêt, par. 42). La déclaration du Sénégal,
                 faite le 2 décembre 1985, s’applique à « tous les différends d’ordre juridique
                 nés postérieurement à la présente déclaration », sauf dans le cas : a) des
                 différends pour lesquels les parties seraient convenues d’avoir recours à un
                 autre mode de règlement ; et b) des différends relatifs à des questions qui,
                 d’après le droit international, relèvent de la compétence exclusive du Séné-
                 gal (ibid.). Ainsi, en vertu de la condition de réciprocité appliquée aux
                 deux déclarations d’acceptation, la compétence de la Cour s’étend à tous
                 les différends d’ordre juridique nés entre les Parties après le 2 décembre 1985,
                 sauf dans le cas où celles‑ci auraient convenu d’avoir recours à un autre
                 mode de règlement pacifique et dans le cas des différends portant sur des
                 questions qui relèvent exclusivement du droit interne de l’une des Parties.
                    34. Seule la Belgique a présenté des arguments sur la question, affirmant
                 que la Cour avait compétence, en vertu de l’article 36, paragraphe 2, de son
                 Statut, pour l’ensemble du différend entre elle et le Sénégal, tant au regard
                 de la convention qu’au regard d’autres règles du droit international conven-
                 tionnel et coutumier (mémoire de la Belgique, par. 3.44 ; CR 2012/2, p. 65,
                 par. 5). Premièrement, en ce qui concerne l’existence d’un différend, la Bel-
                 gique fait valoir que les Parties ne sont pas d’accord quant à l’application
                 et à l’interprétation des obligations internationales conventionnelles et cou-
                 tumières applicables à la répression de la torture, des crimes contre l’huma-
                 nité, des crimes de guerre et du génocide (mémoire de la Belgique, par. 3.34).
                 A son avis, le Sénégal, outre qu’il n’a pas rempli son obligation de pour-
                 suivre ou d’extrader M. Habré pour les crimes qui lui sont imputés, a aussi
                 montré « par ses actions et son inaction » « qu’il n’interprétait pas les règles
                 conventionnelles et coutumières de la même manière que la Belgique »
                 (ibid., par. 3.35). Deuxièmement, pour ce qui est des limites temporelles de
                 la compétence de la Cour applicables aux déclarations faites en vertu de
                 l’article 36, la Belgique soutient que le différend entre les Parties s’est cris-
                 tallisé lorsqu’il est clairement apparu que le Sénégal n’extraderait pas
                 M. Habré vers la Belgique et ne le poursuivrait pas non plus. Ce différend
                 a trait à des faits qui se sont tous produits après les dates d’entrée en vigueur
                 des déclarations d’acceptation des deux Parties et se situe donc clairement
                 dans les limites temporelles de la compétence de la Cour (ibid., par. 3.37‑3.40 ;

                                                                                              183




6 CIJ1033.indb 363                                                                                   28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. sebutinde) 602

                 CR 2012/2, p. 68, par. 14). Enfin, la Belgique affirme que la compétence de
                 la Cour en vertu des déclarations prévues au paragraphe 2 de l’article 36
                 n’est pas exclue du fait des exceptions énoncées dans cet article, étant donné
                 que les deux Parties ne se sont mises d’accord sur aucun autre moyen de
                 régler le différend et que ce dernier, qui a trait à des violations de règles
                 conventionnelles ou coutumières du droit international, ne relève de la
                 compétence exclusive d’aucune des deux Parties (mémoire de la Belgique,
                 par. 3.41‑3.43 ; voir aussi CR 2012/2, p. 68‑69, par. 15‑16).
                    35. En réponse à une question d’un membre de la Cour concernant le
                 rapport entre les exceptions contenues dans les déclarations d’acceptation
                 respectives de la Belgique et du Sénégal et d’autres modes de règlement
                 des différends, la Belgique affirme que ces exceptions n’ont aucune inci-
                 dence sur la compétence de la Cour fondée sur l’article 30 de la conven-
                 tion, étant donné que cette disposition traite de la négociation et de
                 l’arbitrage comme de conditions procédurales préalables à la saisine de la
                 Cour, et non comme d’« autres » moyens de règlement des différends. De
                 plus, la jurisprudence de la Cour confirme que différentes sources de la
                 compétence de cette dernière, en l’espèce les déclarations faites en vertu
                 du paragraphe 2 de l’article 36 du Statut de la Cour et de l’article 30 de la
                 convention, sont indépendantes les unes des autres et ne sont pas mutuel-
                 lement exclusives (CR 2012/6, p. 29‑32, par. 10‑17). La Belgique souligne
                 que la compétence que l’article 30 de la convention confère à la Cour
                 pour connaître du différend relevant de cet instrument s’ajoute à celle que
                 la Cour tient du paragraphe 2 de l’article 36 de son Statut et qui s’ap-
                 plique à ce différend comme aux autres questions opposant la Belgique et
                 le Sénégal en l’espèce (ibid., p. 36, par. 3).

                          A. Déclarations en vertu de l’article 36 comme fondement
                     de la compétence de la Cour pour ce qui est des violations alléguées
                                              de la convention
                    36. La Cour s’est déjà penchée sur la question des bases multiples de
                 compétence. Dans l’affaire relative à la Compagnie d’électricité de Sofia et
                 de Bulgarie, la Cour permanente de Justice internationale a conclu que des
                 bases multiples de compétence n’étaient pas mutuellement exclusives : un
                 traité reconnaissant la compétence de la Cour n’empêchait pas les déclara-
                 tions d’acceptation de sa juridiction de produire leurs effets (Compagnie
                 d’électricité de Sofia et de Bulgarie, arrêt, 1939, C.P.J.I. série A/B no 77,
                 p. 76). De même, dans l’affaire concernant la Frontière terrestre et mari-
                 time entre le Cameroun et le Nigéria, la Cour a conclu que, lorsqu’elle était
                 saisie sur la base de déclarations faites en vertu du paragraphe 2 de l’ar-
                 ticle 36 du Statut, déclarations qui ne contenaient aucune condition rela-
                 tive à des négociations préalables, il était sans conséquence que la base de
                 compétence conférée par la convention des Nations Unies sur le droit de
                 la mer (ci‑après dénommée « CNUDM ») fût plus restrictive (Frontière ter-
                 restre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),
                 exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 322, par. 109).

                                                                                            184




6 CIJ1033.indb 365                                                                                28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. sebutinde) 603

                    37. La Cour l’a affirmé de manière plus générale en l’affaire concernant
                 le Différend territorial et maritime entre le Nicaragua et la Colombie, lors-
                 qu’elle a considéré que « les dispositions du pacte de Bogotá et les décla-
                 rations faites en vertu de la clause facultative constitu[aient] deux bases
                 distinctes de compétence de la Cour qui ne s’exclu[aient] pas mutuelle-
                 ment », et relevé que « la clause facultative pourrait lui conférer une com-
                 pétence plus étendue que celle qui découl[ait] du pacte de Bogotá »
                 (Différend territorial et maritime (Nicaragua c. Colombie), exceptions pré-
                 liminaires, arrêt, C.I.J. Recueil 2007 (II), p. 873, par. 136‑137). Il importe
                 de relever, cependant, que dans cette affaire les déclarations en vertu de
                 l’article 36 ne faisaient pas l’objet de réserves excluant les différends « au
                 sujet desquels les Parties étaient convenues … de recourir à un autre
                 moyen de règlement pacifique ».
                    38. La Belgique s’appuie également sur l’affaire relative à des Actions
                 armées frontalières et transfrontalières (Nicaragua c. Honduras) (compé-
                 tence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 85, par. 36) pour affir-
                 mer que les titres de compétence sont distincts et indépendants. A son
                 avis,
                     « la déclaration d’acceptation du Honduras contenait une réserve
                     équivalente à celles dont il est question ici. Malgré l’existence de cette
                     réserve, la Cour a confirmé l’indépendance des deux titres de compé-
                     tence, rejetant l’argument contraire du Honduras. » (CR 2012/6,
                     p. 30‑31, par. 13.)
                 Plus précisément, dans l’affaire des Actions armées frontalières et trans-
                 frontalières, la Cour a considéré que la clause compromissoire relative à
                 la compétence de la Cour contenue dans le pacte de Bogotá ne pouvait
                 être limitée que par des réserves formulées au titre du pacte et non par des
                 réserves formulées par un Etat partie dans sa déclaration en vertu du
                 paragraphe 2 de l’article 36 du Statut de la Cour (Actions armées fronta-
                 lières et transfrontalières (Nicaragua c. Honduras), compétence et receva-
                 bilité, arrêt, C.I.J. Recueil 1988, p. 88, par. 41).
                    39. En outre, si la Belgique a raison de dire que l’article 30 devrait être
                 interprété comme établissant des conditions préalables à la saisine de la
                 Cour et non comme un « accord » conclu entre les Parties pour régler les
                 différends qui les opposent au sujet de la convention par voie de négocia-
                 tion ou par l’arbitrage plutôt que par saisine, cela ne règle en rien la ques-
                 tion de savoir si la Cour peut connaître d’un différend relatif à la
                 convention sur la base des déclarations en vertu de l’article 36 lorsque ces
                 conditions préalables n’ont pas été satisfaites. Sur ce point, la Belgique
                 fait valoir qu’il n’y a pas de présomption de primauté d’une norme res-
                 trictive sur une norme à caractère exhaustif, comme la Cour l’avait laissé
                 entendre en l’affaire Cameroun c. Nigéria en 1998, argument qui n’est pas
                 sans intérêt et mérite un examen attentif.
                    40. De fait, dans l’affaire Cameroun c. Nigéria, la Cour a relevé que les
                 deux Etats s’étaient référés à la CNUDM, qui prévoit le règlement des
                 différends, notamment, par voie de procédure contentieuse devant la

                                                                                           185




6 CIJ1033.indb 367                                                                                28/11/13 12:50

                      obligation de poursuivre ou d’extrader (op. ind. sebutinde) 604

                 Cour en l’absence d’accord dans un délai raisonnable. La CNUDM était
                 l’un des instruments régissant le différend entre les Parties et que la Cour
                 devait interpréter. Celle‑ci a toutefois observé qu’elle avait été saisie en
                 vertu du paragraphe 2 de l’article 36 de son Statut, qui ne prévoyait
                 aucune condition relative à des négociations préalables, et qu’il n’impor-
                 tait donc pas que des négociations aient ou non eu lieu avant sa saisine
                 (Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun
                 c. Nigéria), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 321‑322,
                 par. 109). En l’espèce, la Belgique invoque à la fois le paragraphe 1 de
                 l’article 30 de la convention et le paragraphe 2 de l’article 36 du Statut de
                 la Cour comme bases additionnelles mais indépendantes de la compé-
                 tence de la Cour. Etant donné que les Parties ont accepté la compétence
                 de la Cour en vertu du paragraphe 2 de l’article 36 de son Statut et que le
                 paragraphe 1 de l’article 30 de la convention ne rentre pas dans le cadre
                 de leur réserve excluant d’autres accords pour le règlement pacifique des
                 différends, je suis d’avis que l’inobservation des conditions requises au
                 paragraphe 1 de l’article 30 de la convention n’a pas d’incidence sur la
                 compétence de la Cour en vertu du paragraphe 2 de l’article 36 de son
                 Statut, même dans le cadre d’un différend relatif aux obligations que le
                 Sénégal tient de la convention.

                     B. Déclarations au titre de l’article 36 comme base de la compétence
                      de la Cour pour ce qui est des allégations ayant trait à des crimes
                        internationaux autres que ceux qui font l’objet de la convention
                    41. Pour ce qui est de la question de savoir si la Cour a compétence
                 pour connaître des manquements allégués du Sénégal à ses obligations
                 autres que celles découlant de la convention, il n’a pas été prouvé devant
                 la Cour qu’il existait, comme le prétend la Belgique, un différend entre les
                 Parties quant à l’application et à l’interprétation des obligations interna-
                 tionales conventionnelles et coutumières relatives à la répression de la tor-
                 ture, des crimes contre l’humanité, des crimes de guerre et du génocide à
                 la date du dépôt de la requête de la Belgique le 19 février 2009. Le dossier
                 dont la Cour est saisi montre que, au cours des échanges diplomatiques
                 qui ont eu lieu entre les Parties avant le 19 février 2009, la Belgique n’a
                 jamais allégué que le Sénégal avait violé des obligations internationales
                 autres que celles énoncées dans la convention.
                    42. En conséquence, je suis d’avis que la Cour n’a pas compétence
                 pour examiner les demandes de la Belgique concernant l’allégation de vio-
                 lation par le Sénégal de son obligation aut dedere aut judicare sur la base
                 de règles de droit international autres que la convention.

                                                                  (Signé) Julia Sebutinde.




                                                                                           186




6 CIJ1033.indb 369                                                                                28/11/13 12:50

